Name: Commission Regulation (EEC) No 2959/90 of 12 October 1990 reducing the basic price and buying-in price for oranges, mandarins, satsumas and clementines for the 1990/91 marketing year following the monetary realignment of 5 January 1990 and the overrun of the intervention threshold
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 282/3113 . 10 . 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2959/90 of 12 October 1990 reducing the basic price and buying-in price for oranges, mandarins , satsumas and Clementines for the 1990/91 marketing year following the monetary realignment of 5 January 1990 and the overrun of the intervention threshold THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 193/90 (2), and in particular Article 16b (4) thereof, tion of certain intervention thresholds in the fruit and vegetables sector for the 1989/90 marketing year (8) lays down that where, during the 1989/90 marketing year, the sum of the quantities of oranges, mandarins, satsumas and Clementines bought in in Spain, on the one hand, and in the Community of Ten on the other, pursuant to Articles 15, 15a, 15b, 19 and 19a of Regulation (EEC) No 1035/72 exceeds the sum of the intervention thresholds fixed for each product for all or part of that marketing year, the basic and buying-in prices fixed for that product for the 1990/91 marketing year are to be reduced in the case of oranges, mandarins, satsumas and Clementines by 1 % for every 36 800 tonnes, 2 800 tonnes, 3 100 tonnes and 8 100 tonnes respectively, by which the intervention thre ­ shold is exceeded ; Whereas, pursuant to Articles 2 and 3 of Council Regula ­ tion (EEC) No 1123/89 of 27 April 1989 amending Council Regulation (EEC) No 2601 /69 (9) with respect to the processing aid scheme and amending the rules for applying the intervention thresholds for certain citrus fruit (10), the quantities of oranges delivered for processing under Regulation (EEC) No 2601 /69 are to be added to the quantities bought in for the assessment of the overrun in the threshold fixed for that product and the quantities of mandarins, satsumas and Clementines delivered for processing under Regulation (EEC) No 2601 /69 are to be treated in the same way as a quantity qualifying for an intervention measure for the ascertainment of any overrun of the intervention thresholds : Having regard to Council Regulation (EEC) No 1677/85 of 11 July 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 2205/90 (4), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year ^ establishes the list of prices and amounts to which the coefficient 1,001712 is applied within the framework of the arrangements on the automatic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction for the prices and amounts fixed in ecus by the Council for the 1990/91 marketing year be specified and that the value of those reduced prices and amounts be fixed ; whereas the basic price and buying-in price for oranges, mandarins, satsumas and Clementines for the 1990/91 marketing year were fixed by Council Regulation (EEC) No 1 194/90 (6); Whereas Commission Regulation (EEC) No 3077/89 Q fixed the intervention thresholds for the 1989/90 marke ­ ting year at 1 240 500 tonnes for oranges, 112 000 tonnes for mandarins, 32 600 tonnes for satsumas and 89 300 for Clementines ; / Whereas Article 3 of Regulation (EEC) No 1122/89 of 27 April 1989 laying down specific measures for the applica Whereas, on the basis of information supplied by the Member States, the intervention measures taken by the Community with the exception of Portugal for the 1989/90 marketing year related to 1 632 644 tonnes for oranges, 106 446 tonnes for mandarins, 159 020 tonnes for satsumas and 53 114 tonnes for Clementines ; whereas the Commission therefore noted an overrun in the inter ­ vention thresholds fixed for that marketing year of 392144 tonnes for oranges and 126 420 tonnes for satsumas ; (') OJ No L 118 , 20 . 5. 1972, p. 1 . Whereas, consequently, the basic and buying-in prices for oranges and satsumas for the 1990/91 marketing year, as fixed by Regulation (EEC) No 1194/90 , must be reduced0 OJ No L 119, 11 . 5. 1990 , p. 43. (3) OJ No L 164, 24 . 6. 1985, p. 6. (&lt;) OJ No L 201 , 31 . 7 . 1990, p. 9 . Is) OJ No L 83, 30 . 3 . 1990, p. 102. (6) OJ No L 119, 11 . 5. 1990, p. 46. P) OJ No L 294, 13 . 10 . 1989, p. 16. (8) OJ No L 118 , 29 . 4. 1989 , p. 23 . 0 OJ No L 324, 27 . 12. 1969, p. 21 . (10) OJ No L 118 , 29. 4 . 1989, p. 25. No L 282/32 Official Journal of the European Communities 13 . 10 . 90 for oranges by 10 % and for satsumas by 20 % ; whereas these reductions must be added to those resulting from the monetary realignment of 5 January 1990 ; Whereas during the first phase Portugal is authorized to maintain, in the fruit and vegetable sectors, the regula ­ tions in force -under the former national arrangements for the organization of its agricultural internal market, subject to the conditions provided for in Articles 262 to 265 of the Act of Accession ; whereas, therefore, the prices and the amounts fixed by this Regulation are valid only in the Community with the exception of Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The basic and buying-in prices for oranges, mandarins, satsumas and Clementines for the 1990/91 marketing year, as fixed by Regulation (EEC) No 1194/90 and reduced pursuant to Article 2 of Regulation (EEC) No 784/90, shall be reduced by 10 % for oranges, and 20 % for satsumas and are shown in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission 13 . 10 . 90 Official Journal of the European Communities No L 282/33 ANNEX BASIC AND BUYING-IN PRICES 1990 / 1991 MARKETING YEAR SWEET ORANGES For the period from 1 December 1990 to 31 May 1991 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain December 31,15 28,39 19,70 17,95 January 27,60 25,51 17,93 16,52 February 28,22 26,02 18,34 16,91 March 30,13 27,57 18,69 17,13 April and May 30,76 28,07 18,94 17,34 These prices refer to packed oranges of the Moro, Navel, Navellina, Salistiana, Sanguinello and Valencia late of quality class I , size 67 to 80 mm. MANDARINS For the period from 16 November 1990 to 28 February 1991 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain 16 to 30 November 36,95 28,41 23,64 18,15 December 36,57 28,17 23,13 17,82 January 36,07 27,85 22,37 17,33 February 34,41 26,79 21,86 17,01 These prices refer to packed mandarins of quality class I, size 54 to 69 mm. SATSUMAS For the period from 16 October 1990 to 15 January 1991 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain 16 to 31 October 23,30 23,30 11,22 11,22 November 20,06 20,06 9,03 9,03 December 22,22 22,22 10,00 10,00 1 to 15 January 21,14 21,14 9,59 9,59 These prices refer to packed satsumas Unshlu (owarl) of quality class I, size 54 to 69 mm. No L 282/34 Official Journal of the European Communities 13 . 10 . 90 CLEMENTINES For the period from 1 December 1990 to IS February 1991 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain December 33,85 33,85 18,64 18,64 January 31,66 31,66 17,43 17,43 1 to 15 February 36,42 36,42 18,18 18,18 These prices refer to packed Clementines (Citrus reticulata, Blanco) of quality class I , size 43 to 60 mm. NB : The prices given in this Annex do not include the cost of the packaging in which the product is presented.